Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
This Office action is in response to the application filed on July 2, 2020. 
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Shibata et al. (U.S. Publication No. 2009/0236944; hereinafter “Shibata ‘944”).
Regarding claim 1, Shibata ‘944 discloses a piezoelectric laminate, comprising: a substrate (Fig. 7, 1); a base layer (Fig. 7, 2) formed on the substrate (Fig. 7, 1); and a piezoelectric film (Fig. 7, 3) containing alkali niobium oxide (Fig. 7, 3; [Abstract]) and having a perovskite structure (Fig. 7, 3; [Abstract]), which is formed (Fig. 7) on the base layer (Fig. 7, 2), as a polycrystalline film (Fig. 7, 3; [Abstract]), and represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]), wherein a crystal grain group (Fig. 7, 3; [Abstract]) forming the piezoelectric film (Fig. 7, 3; [Abstract]) includes a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less (Fig. 7, 3; [Abstract]), which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1).
Regarding claim 2, Shibata ‘944 discloses the piezoelectric laminate according to claim 1, wherein an average value of the ratio of the crystal grain group (Fig. 7, 3; [Abstract]) forming the piezoelectric film (Fig. 7, 3; [Abstract]) is 0.01 nm-1 or more and 0.1 nm-1 or less (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1).
Regarding claim 3, Shibata ‘944 discloses the piezoelectric laminate according to claim 1, wherein 60 % or more crystal grains included in the crystal grain group (Fig. 7, 3; [Abstract]) forming the piezoelectric film (Fig. 7, 3; [Abstract]) have the above ratio (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1).
Regarding claim 4, Shibata ‘944 discloses the piezoelectric laminate according to claim 1, wherein an average crystal grain size in the piezoelectric film is 100 nm or more (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1).
Regarding claim 6, Shibata ‘944 discloses a piezoelectric element, comprising: a substrate (Fig. 7, 1); a bottom electrode film (Fig. 7, 2) formed on the substrate (Fig. 7, 1); a piezoelectric film (Fig. 7, 3) containing alkali niobium oxide (Fig. 7, 3; [Abstract]) and having a perovskite structure (Fig. 7, 3; [Abstract]), which is formed (Fig. 7) on the bottom electrode film (Fig. 7, 2), as a polycrystalline film (Fig. 7, 3; [Abstract]), and represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]); and a top electrode film (Fig. 7, 4) formed on the piezoelectric film (Fig. 7, 3), wherein a crystal grain group (Fig. 7, 3; [Abstract]) forming the piezoelectric film (Fig. 7, 3) includes a crystal grain having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1).
Regarding claim 7, Shibata ‘944 discloses a method of manufacturing a piezoelectric element for forming a piezoelectric film (Fig. 7, 3) comprising a crystal grain (Fig. 7, 3; [Abstract]) having a ratio of 0.01 nm-1 or more and 0.1 nm-1 or less, which is the ratio of an outer peripheral length to a cross-sectional area when observing a cross-section of the crystal grain (Fig. 7, 3; [Abstract] – “…a film thickness of not less than 1 μm and not more than 10 μm, a columnar structure configured by the crystal grains, a majority of the crystal grains including a shape in a cross-section direction thereof longer than in a plane direction of the substrate, and an average crystal grain size of not less than 0.1 μm and not more than 1.0 μm in the plane direction of the substrate.” – 0.1 micron = 100 nm and 1 micron = 1000 nm; area = 100 nm x 100 nm; 100 nm/(100^2) nm2 =  0.01 nm-1 and 1000 nm/(100^2) nm2 = 0.1 nm-1) forming (Fig. 7) the piezoelectric film (Fig. 7, 3), by sequentially performing: forming a base layer (Fig. 7, 2) on a substrate (Fig. 7, 1) under a temperature condition of 600 °C or more (Fig. 7; [0057] – “The platinum lower electrode 2 was formed under the condition that a film formation temperature is 700 degreesC.,…”); and forming (Fig. 7) the piezoelectric film (Fig. 7, 3) containing alkali niobium oxide (Fig. 7, 3; [Abstract]) and having a perovskite structure (Fig. 7, 3; [Abstract]), which is formed (Fig. 7) on the base layer (Fig. 7, 2), as a polycrystalline film (Fig. 7, 3; [Abstract]), and represented by a composition formula of (K1-xNax)NbO3 (0 < x < 1) (Fig. 7, 3; [Abstract]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata 
‘944 in view of Shibata et al. (U.S. Publication No. 2020/0028066; hereinafter “Shibata ‘066”).
Regarding claim 5, Shibata ‘944 teaches the piezoelectric laminate according to claim 1. Xxx does not teach the piezoelectric film contains a metallic element selected from a group consisting of Cu and Mn at a concentration of 0.2 at% or more and 2.0 at% or less.
Shibata ‘066, however, does teach the piezoelectric film (Fig. 1, 3) contains a metallic element (Fig. 1; [0061]) selected from a group consisting of Cu and Mn (Fig. 1; [0061]) at a concentration of 0.2 at% or more and 2.0 at% or less (Fig. 1; [0061] – “…containing Cu at a concentration of 2.0 at %,...”).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Shibata ‘944 to include the features of Shibata ‘066 because it would improve the densification of the KNN thereby optimizing the properties of the KNN.
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837